E. DaRwin Smith, J.:
It is undoubtedly true that an agreement to accept part of an admitted debt in satisfaction of the whole, or the payment of a less sum after a specific debt is due, in satisfaction of such debt, is not sufficient to discharge the debtor from the payment of the residue without a release. But this doctrine will not, I think, sustain the ruling at the Circuit, that the receipt given in evidence by the defendant, dated July, 15, 1872, was not valid and effectual as an accord and satisfaction of the plaintiff’s debts and claims against the defendant.
At the time when that receipt was given, the plaintiff had com*586menced an action against the defendant, and also one against his wife, and such suits were then pending. By the terms of the receipt, these suits were both discontinued, and twenty-five dollars included in said receipt was advanced by the said defendants to pay the costs in such suits. The receipt acknowledges the payment of $1,500, in full, of notes, agreements, or claims of all kinds against the said parties, and that it was understood that the transaction finished all suits or litigation against said parties of C. ]\f. Wood, B. A. Wood and A. Wood and son’s estate. And, also, it states that it is understood, that no claim is to be made for any machinery in the factory unless H. Weed pays his indebtedness to plaintiff, as per agreement of same.
This receipt, I think, upon its face, implies that it was given upon a settlement and compromise of all suits and disputes, and was designed to be a full and final settlement of all controversies, causes of action and litigation between the parties. It includes, upon its face, a relinquishment of all claims on the part of the defendants in the said suits, then discontinued, “ of all claims to be made by them for any machinery in the factory” therein referred to, in addition to the payment of the $1,500. This was a distinct consideration, and was sufficient to sustain the receipt as a final accord and satisfaction-of all matters in controversy between the parties.
In Douglass v. White (3 Barb. Ch., 624), the chancellor said: That “ if a debtor, in addition to the agreement to pay part of the debt, gives the creditor any thing which, in judgment of law, can be considered a benefit, and the creditor accepts it as a satisfaction of the whole liability, it is a good accord and satisfaction.
In Boyd & Suydam v. Hitchcock (20 Johns., 76), three promissory notes were given by a debtor for part of his debt, with an indorsee, which were accepted in satisfaction of the debt. The court held that here was a beneficial interest acquired, ánd a valuable consideration received by the plaintiff, and that it was a valid discharge on the ground of accord and satisfaction. To the same effect are the cases of Kellogg v. Richards (14 Wend., 116); Frisbie v. Lamed (21 id., 450); Howard v. Norton (65 Barb., 167).
The receipt, we think, was a perfect accord and satisfaction of plaintiff’s claims, and was so intended, anda complete defense to the action.
*587The order denying a new trial should be reversed and a new trial granted, with costs to abide the event.
Present — Mullin, P. J., Shxth and Talcott, JJ.
Order reversed and new trial granted, with costs to abide event.